DETAILED ACTION
Status of the Claims
Claims 1-4, 6-9, and 12-24 are currently pending.
Claims 13-24 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 1-4, 6-9, and 12 are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s election without traverse of Group I (claims 1-4, 6-9, and 12) in the reply filed on 03/11/2022 is acknowledged.
Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 03/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the additional nucleic acid moiety" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 depend from claim 6 and are therefore similarly rejected.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate.  As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus the above claim(s) and all dependent claims are rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Pedersen et al.
Claims 1-4 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pederson et al. (U.S. PGPub 2018/0180601 A1).  
Regarding claim 1, Pedersen teaches a composition comprising a plurality of bodies (e.g. a plurality of different “detection molecules” as per the Abstract and para 0217), wherein a body of said plurality of bodies comprises:
a set of molecules coupled to the body (e.g. the body corresponds to “linker”, “carrier”, and/or “scaffold” as per para 0064, 0111, 0155, and/or 0173, which may be/comprise a “multimerization domain” as per para 0134), the set of molecules comprising a first subset of molecules and a second subset of molecules,
wherein a first molecule of the first subset of molecules comprises: 
a capture probe (e.g. the “binding molecule” as per the Abstract and/or para 0016, 0359, 0357-0393, which may be “antibodies, MHC- and MHC-peptide complexes, peptides, small organic molecules, oligonucleotides, any kind of aptamer, proteins, multicomponent complexes…” as per para 0058); and
wherein a second molecule of the second subset of molecules (e.g. “label” as per para 0226-0293, including “nucleic acid labels” as per para 0294-0341) comprises: 
a linker region configured to extend the second molecule of the second subset of molecules into space beyond a first terminal end of the first molecule of the first subset of molecules (e.g. a “linker or ‘connector molecule’” as per para 0236 or 0298-0307, which may be a part of a DNA that can be more than 100 nucleotides as per para 0318, such as para 0330, or a biotin-streptavidin/dextran moiety as per para 0206 or 0293), 
an anchor segment (e.g. any portion of the “label” between the linker region and the body identification segment, such as a “5’ first primer region” of a DNA label as per para 0330), 
a body identification segment (e.g. a nucleic acid barcode as per 0320-0330, or any “labelling molecule” such as a protein, enzyme or nucleic acid as per para 0232-0293), and 
an active segment positioned at a second terminal end of the second molecule (e.g. a terminal portion of the “label”, such as a “3’ second primer region” as per para 0301 or 0330).
Regarding the limitation of claim 1 that the linker region is “configured to extend the second molecule of the second subset of molecules into space beyond a first terminal end of the first molecule of the first subset of molecules”, it is noted that Pedersen teaches embodiments wherein the “first subset of molecules” that comprise a “capture probe” is reasonably smaller/shorter than the “second subset of molecules”.  For example, Pedersen teaches capture probes (“binding molecules”) that are small organic molecules, peptides, oligonucleotides, etc. that are reasonably extend out into space less than embodiments of the second subset of molecules (“label”), which can be lengthy DNAs, etc. 
Regarding the limitation of claim 1 of “wherein the active segment is configured to couple with at least a portion of additional active segment of an additional molecule of an additional body of the plurality of bodies”, such a limitation is being interpreted as a functional and/or intended use limitation, and as per MPEP 2114(II), "[A]pparatus claims cover what a device is, not what a device does" citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original), further stating that a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim, citing Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In other words, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In the instant case, the limitation “configured to couple…” is read for the structural limitations imposed or otherwise implied by it.  Specifically, the limitation is interpreted as requiring that the active segment is able to couple or be coupled with at least a portion of additional active segment of an additional molecule of an additional body of the plurality of bodies, such that it has functional groups or atoms that can couple, for example, via covalent or non-covalent means, to another active segment on another body.  This coupling can be by any means, for example, via nucleic acid hybridization, via charged or electrostatic or ionic interaction, via formation of covalent bonds (with or without a linking moiety), hydrophobic interactions, etc.  In the case of Pedersen as applied herein, that reference has several embodiments that can read on the active segment, including nucleic acids, which can couple via enzymatic or chemical ligation, base pairing, etc. and reasonably anticipates the limitation.
Regarding claim 2, Pedersen teaches the above, wherein the body of said plurality of bodies comprises a magnetic material (e.g. magnetic beads as per para 0614).
Regarding claim 3, Pedersen teaches the above, wherein the capture probe comprises a segment configured to bind to a target messenger ribonucleic acid molecule (mRNA) molecule (e.g. targeting mRNA as per para 0775 or 0834).
Regarding claim 4, Pedersen teaches the above, wherein the linker region comprises a non-nucleic acid polymer (e.g. avidin or streptavidin as per para 0293 and/or 0627 and/or 0655).
Regarding claim 12, Pedesen teaches a substrate comprising the composition of claim 1, wherein bodies of the plurality of bodies are distributed across the substrate (e.g. the “detection molecules” a glass plate or bottom of a multititer plate well, as per para 0750 and/or 0772).

Valignet et al.
Claims 1, 4, 6-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valignet et al. (Proc. Natl. Aca. Sci., 2005, 102(12):4225-4229).  
Regarding claim 1, Valignat teaches a composition comprising a plurality of bodies (e.g. a plurality of different DNA functionalized microbeads as per the Abstract and the Materials and Methods section), wherein a body of said plurality of bodies comprises:
a set of molecules coupled to the body, the set of molecules comprising a first subset of molecules and a second subset of molecules,
wherein a first molecule of the first subset of molecules comprises: 
a capture probe (e.g. the neutral triblock copolymer or charged amphilphilic deblock copolymers as per the Stabilizer section); and
wherein a second molecule of the second subset of molecules (e.g. partially double stranded DNA molecules) comprises: 
a linker region configured to extend the second molecule of the second subset of molecules into space beyond a first terminal end of the first molecule of the first subset of molecules (e.g. a biotin-streptavidin moiety and/or at least a portion of the 50mer doubled stranded DNA as per the Sample Preparation section), 
an anchor segment (e.g. the 50mer dsDNA section as per the Sample Preparation section), 
a body identification segment (e.g. a portion of the 61mer DNA as per the Sample Preparation section), and 
an active segment positioned at a second terminal end of the second molecule, wherein the active segment is configured to couple with at least a portion of additional active segment of an additional molecule of an additional body of the plurality of bodies (e.g. a terminal portion of the DNA 61mer that hybridizes with the complementary 11mer extension of the opposing microbead as per the Sample Preparation section).
Regarding claim 4, Valignat teaches the above, wherein the linker region comprises a non-nucleic acid polymer (e.g. streptavidin as per the Sample Preparation section).
Regarding claim 6, Valignat teaches the above, wherein the active segment of the second molecule is coupled to the additional active segment of the additional nucleic acid molecule of the additional body of the plurality of bodies (e.g. a terminal sticky end portion of the DNA 61mer hybridizes with the complementary 11mer extension of the opposing microbead as per the Sample Preparation section and as per Fig. 1).
Regarding claim 7, Valignat teaches the above, wherein the active segment and the additional active segment comprise nucleic acid, and wherein the active segment is hybridized with the additional active sequence (e.g. a terminal sticky end portion of the DNA 61mer hybridizes with the complementary 11mer extension of the opposing microbead as per the Sample Preparation section and as per Fig. 1). 
Regarding claim 8, Valignat teaches the above, wherein the second molecule comprises a first sticky end comprising the active segment and wherein the additional molecule comprises a second sticky end comprising the additional active segment (e.g. a terminal sticky end portion of the DNA 61mer hybridizes with the complementary 11mer extension of the opposing microbead as per the Sample Preparation section and as per Fig. 1).
Regarding claim 12, Valignat teaches a substrate comprising the composition of claim 1, wherein bodies of the plurality of bodies are distributed across the substrate (e.g. on a microscope slide as per the Material and Methods section).

Soto et al.
Claims 1, 4, 6-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soto et al. (J. Amer. Chem. Soc., 2002, 124:8508-8509).  
Regarding claim 1, Soto teaches a composition comprising a plurality of bodies (e.g. a plurality of microspheres as per Fig. 1), wherein a body of said plurality of bodies comprises:
a set of molecules coupled to the body, the set of molecules comprising a first subset of molecules and a second subset of molecules,
wherein a first molecule of the first subset of molecules comprises: 
a capture probe (e.g. the carboxy-modified polystyrene spheres as per the left column of page 8508); and
wherein a second molecule of the second subset of molecules (e.g. Oligo-A or Oligo-B as per Fig. 1) configured to extend the second molecule of the second subset of molecules into space beyond a first terminal end of the first molecule of the first subset of molecules (e.g. the Oligo-A or Oligo-B reasonably extend out into space further than the carboxy groups of the spheres) comprises: 
a linker region configured to extend the second molecule of the second subset of molecules into space beyond a first terminal end of the first molecule of the first subset of molecules (e.g. a C7 acyl linker as per the left column of page 8508), 
an anchor segment (e.g. the PstI ACGT sequence), 
a body identification segment (e.g. a portion of the nucleic acid sequence in Oligo-A or Oligo-B between the PstI ACGT sequence and the 3’-terminal nucleic acid sequence of the active segment), and 
an active segment positioned at a second terminal end of the second molecule (e.g. a 3’-terminal portion of the Oligo-A or Oligo-B forming the dsDNA in Fig. 1) wherein the active segment is configured to couple with at least a portion of additional active segment of an additional molecule of an additional body of the plurality of bodies (e.g. as evidenced by the hybridization of Oligo-A and Oligo-B).
Regarding claim 4, Soto teaches the above, wherein the linker region comprises a non-nucleic acid polymer (e.g. the Cy acyl linker as per the left column of page 8508).
Regarding claim 6, Soto teaches the above, wherein the active segment of the second molecule is coupled to the additional active segment of the additional nucleic acid molecule of the additional body of the plurality of bodies (e.g. the Oligo-A or Oligo-B forming the dsDNA in Fig. 1).
Regarding claim 7, Soto teaches the above, wherein the active segment and the additional active segment comprise nucleic acid, and wherein the active segment is hybridized with the additional active sequence (e.g. the Oligo-A or Oligo-B forming the dsDNA in Fig. 1). 
Regarding claim 8, Soto teaches the above, wherein the second molecule comprises a first sticky end comprising the active segment and wherein the additional molecule comprises a second sticky end comprising the additional active segment (e.g. the Oligo-A or Oligo-B forming the dsDNA in Fig. 1).
Regarding claim 9, Soto teaches the above, wherein the active segment and the additional active segment comprise nucleic acid, wherein the second molecule comprises a first blunt end comprising the active segment, and wherein the additional molecule comprises a second blunt end comprising the additional active segment, and wherein the first blunt end and the second blunt end are ligated together (e.g. the Oligo-A or Oligo-B forming the dsDNA in Fig. 1).  
Regarding claim 12, Soto teaches a substrate comprising the composition of claim 1, wherein bodies of the plurality of bodies are distributed across the substrate (e.g. the SEM substrate as per Fig. 5).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639